UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8065


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SANDRA HALL, a/k/a Bunion,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:07-cr-00711-HFF-20)


Submitted:    January 14, 2010              Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sandra Hall, Appellant Pro Se. Jimmie Ewing, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sandra Hall seeks to appeal the district court’s text

order denying her motion for appointment of counsel.                   This court

may   exercise     jurisdiction    only   over    final      orders,   28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292   (2006);   Fed.   R.     Civ.   P.    54(b);    Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                     The order

Hall seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.             Accordingly, we dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        DISMISSED




                                      2